Bell, Chief Judge.
Defendant was convicted by a jury of voluntary manslaughter. He appeals from the judgment of conviction and from the order overruling his motion for new trial. This appeal concerns the sole question of the sufficiency of the evidence to support the verdict.
On our own motion, we have carefully examined the transcript and conclude that the evidence authorized the verdict. The brief in support of the appeal demonstrated nothing to the contrary.

Judgment affirmed.


Quillian and Whitman, JJ., concur.